                                                                                96-cv-9616(KMW)
              CaseCase 20-1962, Document
                  1:96-cv-08414-KMW      13, 05/10/2021,
                                      Document           3097304,
                                                 7849 Filed       Page1
                                                            05/10/21    of 11 of 1
                                                                     Page

                                                                               USDC SDNY
                                                                               DOCUMENT




MANDATE
                                    UNITED STATES COURT OF APPEALS             ELECTRONICALLY FILED
                                                  FOR THE                      DOC #:   _________________
                                             SECOND CIRCUIT                    DATE FILED: May 10, 2021
                                ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 10th day of May, two thousand twenty-one,

     ____________________________________

     Lorine Guzman,                                               ORDER
                                                                  Docket No. 20-1962
     llllllllllllllllllllllllllllPlaintiff-Appellee,

     lElsa Gulino, Mayling Ralph, Peter Wilds, Nia Greene,
     on behalf of themselves and all others similarly situated,

     llllllllllllllllllllllllllllPlaintiffs,

     lv.

     lBoard of Education of the City School District of the
     City of New York,

     llllllllllllllllllllllllllllDefendant-Appellant,

     lNew York State Education Department,

     llllllllllllllllllllllllllllDefendant.
     _______________________________________

             Upon review of the docket for the above-referenced appeals it was discovered that case
     number 20-1962 is a duplicate of case number 20-1894. Accordingly, the appeal assigned to
     docket number 20-1962 is hereby dismissed as duplicative.


                                                           For The Court:
                                                           Catherine O'Hagan Wolfe,
                                                           Clerk of Court




MANDATE ISSUED ON 05/10/2021
